DETAILED ACTION
Status of Application
Applicant’s arguments filed on February 26, 2021 have been fully considered but they are not persuasive. Claims 1-16 have been amended. Claim 17-19 have been added. Claims 1-29 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Claim Objections
Claim 8 is objected to because of the following informalities: In line 2, “a work element” should be --the work element--.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17-19 require “a second opening disposed on a side of the bag body”. However, the specification only describes and depicts a single opening 210. No additional opening is described, depicted or suggested on a side of the bag body. Accordingly, the claims fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A storage system comprising a patting bag structure…and a work element”. The specification describes and depicts examples of what is considered a work element, which widely range from a hook to a shopping cart to a human arm (which under 35 U.S.C. 101 is not subject to patent rights). However, the specification also discloses that the bag structure can be attached to a “wide variety of work elements”. It is therefore not clear what is and what is not considered a work element. Accordingly, the extremely wide range of possible work elements renders the claim indefinite because the boundaries have not been clearly delineated and thus, the metes and bounds of the patent protection desired cannot be clearly ascertained. 
Additionally, claim 1 requires “a connecting element…wherein the connecting element… has a connecting body and a hole disposed in the connecting body”, “at least one elastic furling element…furled when the external force is applied thereto”, and “wherein when the patting portion is furled together with the at least one elastic furling element, the connecting element is not furled with the patting portion and the furled patting portion is abutted against and grips on the work element”. 
The specification describes two manners in which the bag structure can be attached to some work element. The first manner includes the bag structure wrapping around some work element via the at least one elastic furling element (Fig. 6-13, 15) and the second manner includes the bag structure being hung from some work element via the hole of the connecting element (Fig. 14). Accordingly, the claimed connecting element and the claimed at least one elastic furling element in the same claim further render the claimed “work element” unclear as the two attachment elements require structurally distinct work elements for attachment. 

Claims 11 and 16 recite the same limitations as claim 1 and thus, are rendered indefinite for the same reason provided above. 
Claims 17-19 require “a second opening disposed on a side of the bag body…wherein when the furled patting portion grips on the work element, the second opening is opened along the first direction”. However, the specification only describes and depicts a single opening 210. No additional opening is described, depicted or suggested on a side of the bag body. Additionally, if the second opening is considered to be the furling space formed when the at least one elastic furling element is furled (such as shown in Fig. 5), then the bag body itself does not actually include an opening disposed on a side of the bag body. Accordingly, the structure intended by a second opening disposed on a side of the bag body is not clear. 
For the purpose of examination, the bag body will be considered to form an opening when the at least one elastic furling element is furled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 4,997,104 A) in view of Dai et al. (US 9,534,749 B2, hereinafter Dai) or Thrope (US 2010/0258601 A1) or Script (US 2016/0174668 A1). 
Regarding claims 1 and 3, Pohl teaches a storage system comprising a patting bag structure capable of being furled when an external force is applied thereto and configured such that it is capable of being secured to a work element, 
the patting bag structure comprising: 
a bag body comprising an opening (32), a patting portion (upper portion of the bag body), and a housing portion (lower portion of the bag body), wherein the patting portion is connected to the housing portion, and the opening is connected to the housing portion by the patting portion; 
a connecting element disposed on an outer surface of the bag body, wherein the connecting element extends outwardly from the outer surface of the bag body, and has a connecting body (50) and a hole (52) disposed in the connecting body; and 
at least one elastic furling element (20) disposed on the patting portion of the bag body, wherein the at least one elastic furling element is furled when the external force is applied thereto, and the patting portion is furled together with the at least one elastic furling element so as to disconnect the opening from the housing portion,
wherein when the patting portion is furled together with the at least one elastic furling element, the connecting element is not furled with the patting portion and the patting bag structure is capable of being secured to a work element via the hole of the connecting element (column 3 line 60-column 8 line 33 and Fig. 1A-11).
Although Pohl fails to specifically teach the patting bag structure being secured to a work element via the furled patting portion abutting against and elastically gripping the work element, the structure disclosed by Applicant that allows the patting bag structure to be secured to a work element via the furled patting portion is met by Pohl. Additionally, it is noted that claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112). In this case, the claimed patting bag structure is known in the prior art. Thus, claiming the known patting bag structure in combination with a work element, wherein the known patting bag structure is secured to the work element via the furled patting portion, does not make the claim patentable absent persuasive evidence that the known patting bag structure is incapable of being secured to the work element via the furled patting portion and/or absent persuasive evidence that the work element is novel or not an obvious work element and/or absent persuasive evidence that the new use is not an obvious use. 
Further, the prior art disclosed by Dai, Thrope and Script support that storage devices having an analogous elastic furling element configured to be furled are known in the prior art to be attached to a work element via the furled elastic furling element abutting against and gripping on the work element (Dai: column 3 lines 23-30, column 4 line 58-column 5 line 8 and FIG. 11, Thrope: paragraphs 7-9, 17-37 and Fig. 1-7, and Script: paragraphs 13-25 and FIG. 2). Additionally, it should be noted that Dai expressly discloses that work elements usable with analogous elastic furling elements are known in the prior art to include a wide variety of human body parts (such as arms, ankles and neck), pet body parts or inanimate objects (such as bicycle handlebars and backpack 
Accordingly, as it is well known in the prior art to attach a storage device to a work element via a furled elastic furling element, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to combine the patting bag structure of Pohl with a known, desirable and suitable work element, as suggested by Dai, Thrope and Script, so that the patting bag structure can be stored, transported and/or otherwise secured in a convenient and/or hands-free manner. 
Regarding claim 2, Pohl as modified by Dai or Thrope or Script teaches the storage system of claim 1 above, wherein the opening comprises an opening direction, the at least one elastic furling element has a long-strip shape and comprises a longitudinal axis, and the opening direction is parallel to the longitudinal axis (Pohl: column 6 lines 8-11 and Fig. 2A, 2C). 
Regarding claim 4, Pohl as modified by Dai or Thrope or Script teaches the storage system of claim 1 above, wherein the bag body further comprises: a first bag portion, wherein the at least one elastic furling element is disposed on the first bag portion; a second bag portion corresponding to the first bag portion; a first side-bag portion connected between the first bag portion and the second bag portion, wherein the first side-bag portion is furled along with the first bag portion; a second side-bag portion connected between the first bag portion and the second bag portion, wherein the 
Regarding claim 6, Pohl as modified by Dai or Thrope or Script teaches the storage system of claim 1 above, wherein the at least one elastic furling element includes two or more elastic furling elements, and the elastic furling elements are arranged parallel to each other and spaced apart from each other (Pohl: Fig. 4A, 4B). 
Regarding claim 7, Pohl as modified by Dai or Thrope or Script teaches the storage system of claim 6 above, wherein the opening comprises an opening direction, each of the elastic furling elements has a long-strip shape and comprises a longitudinal axis, and the opening direction is parallel to the longitudinal axis (Pohl: column 6 lines 8-11 and Fig. 2A, 2C, 4A, 4B). 
Regarding claim 8, Pohl as modified by Dai or Thrope or Script teaches the storage system of claim 7 above, wherein the patting bag structure is furled and connected to the work element, and the patting bag structure is abutted against and positioned on the work element elastically by the elastic furling elements (see rejection of claim 1 above). 
Regarding claim 17, Pohl as modified by Dai or Thrope or Script teaches the storage system of claim1 above, wherein the opening is a first opening and the bag body forms a second opening when the at least one elastic furling element is furled, wherein the work element comprises a longitudinal axis extending in a first direction, and wherein when the furled patting portion grips on the work element, the second opening extends along the first direction (Pohl: Fig. 2B, 2D).
Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marschall et al. (US 2004/0032994 A1, hereinafter Marschall) in view of Vitello (US 3,437,117 A) and further in view of Dai or Thrope or Script.
Regarding claims 1 and 3, Marschall teaches a storage system comprising a patting bag structure capable of being furled when an external force is applied thereto and configured such that it is capable of being secured to a work element, 
the patting bag structure comprising: 
a bag body comprising an opening, a patting portion (upper portion of the bag body), and a housing portion (lower portion of the bag body), wherein the patting portion is connected to the housing portion, and the opening is connected to the housing portion by the patting portion; and 
at least one elastic furling element (4/8) disposed on the patting portion of the bag body, wherein the at least one elastic furling element is furled when the external force is applied thereto, and the patting portion is furled together with the at least one elastic furling element so as to disconnect the opening from the housing portion (paragraphs 5, 19 and Fig. 1-6).
Marschall fails to teach a connecting element disposed on an outer surface of the bag body, wherein the connecting element extends outwardly from the outer surface, wherein the connecting element has a connecting body and a hole disposed in the connecting body, and wherein when the patting portion is furled together with the at least one elastic furling element, the connecting element is not furled with the patting portion and the patting bag structure is capable of being secured to a work element via the hole of the connecting element. Vitello teaches an analogous bag having a furled 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Marschall by additionally providing the bag with a connecting element disposed on an outer surface of the bag body, wherein the connecting element extends outwardly from the outer surface, wherein the connecting element has a connecting body and a hole disposed in the connecting body, and wherein when the patting portion is furled together with the at least one elastic furling element, the connecting element is not furled with the patting portion and the patting bag structure is capable of being secured to a work element via the hole of the connecting element, as taught by Vitello, in order to provide the bag with a hanging or suspending means when the bag is in a closed configuration. 
Additionally, although Marschall fails to specifically teach the patting bag structure being secured to a work element via the furled patting portion abutting against and elastically gripping the work element, the structure disclosed by Applicant that allows the patting bag structure to be secured to a work element via the furled patting portion is met by Marschall. Additionally, it is noted that claiming a new use, new function or unknown property which is inherently present in the prior art does not 
Further, the prior art disclosed by Dai, Thrope and Script support that storage devices having an analogous elastic furling element configured to be furled are known in the prior art to be attached to a work element via the furled elastic furling element abutting against and gripping on the work element (Dai: column 3 lines 23-30, column 4 line 58-column 5 line 8 and FIG. 11, Thrope: paragraphs 7-9, 17-37 and Fig. 1-7, and Script: paragraphs 13-25 and FIG. 2). Additionally, it should be noted that Dai expressly discloses that work elements usable with analogous elastic furling elements are known in the prior art to include a wide variety of human body parts (such as arms, ankles and neck), pet body parts or inanimate objects (such as bicycle handlebars and backpack straps) (column 3 lines 23-30) and Script expressly discloses that work elements usable with analogous elastic furling elements are known in the prior art to include roughly circular objects such as a rod, bar, dowel, post, wrist, ankle, arm, leg, handle or other similar attachment point (paragraph 16). 
Accordingly, as it is well known in the prior art to attach a storage device to a work element via a furled elastic furling element, it would have been obvious and well 
Regarding claim 2, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 1 above, wherein the opening comprises an opening direction, the at least one elastic furling element has a long-strip shape and comprises a longitudinal axis, and the opening direction is parallel to the longitudinal axis (Marschall: Fig. 3, 4, 6).
Regarding claim 4, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 1 above, wherein the bag body further comprises: a first bag portion, wherein the at least one elastic furling element is disposed on the first bag portion; a second bag portion corresponding to the first bag portion; a first side-bag portion connected between the first bag portion and the second bag portion, wherein the first side-bag portion is furled along with the first bag portion; a second side-bag portion connected between the first bag portion and the second bag portion, wherein the second side-bag portion is furled along with the first bag portion; and a bag bottom portion connected to the first bag portion, the second bag portion, the first side-bag portion and the second side-bag portion (Marschall: Fig. 1-4, 6).
Regarding claim 5, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 4 above, further comprising: an engaging set (7) disposed on the patting portion and adjacent to the opening, wherein the engaging set 
Regarding claim 6, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 1 above, wherein the at least one elastic furling element includes two or more elastic furling elements, and the elastic furling elements are arranged parallel to each other and spaced apart from each other (Marschall: Fig. 6).
Regarding claim 7, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 6 above, wherein the opening comprises an opening direction, the at least one elastic furling element has a long-strip shape and comprises a longitudinal axis, and the opening direction is parallel to the longitudinal axis (Marschall: Fig. 6).
Regarding claim 8, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 7 above, wherein the patting bag structure is furled and configured to be connected to the work element such that the patting bag structure is abutted against and positioned on the work element elastically by the at least one elastic furling element (see rejection of claim 1 above). 
Regarding claim 9, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 6 above, wherein the bag body further comprises: a first bag portion, wherein the at least one elastic furling element is disposed on the 
Regarding claim 10, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 9 above, further comprising: an engaging set (7) disposed on the patting portion and adjacent to the opening, wherein the engaging set comprises: a first engaging element disposed on the first bag portion; and a second engaging element disposed on the second bag portion and corresponding to the first engaging element, wherein the second engaging element is detachably connected to the first engaging element so as to partially close the opening (Marschall: paragraphs 5, 19 and Fig. 5).
Regarding claims 11 and 13, Marschall teaches a storage system comprising a patting bag structure capable of being furled when an external force is applied thereto and configured such that it is capable of being secured to a work element, 
the patting bag structure comprising: 
a bag body comprising an opening, a patting portion (upper portion of the bag body), and a housing portion (lower portion of the bag body), wherein the patting portion is connected to the housing portion, and the opening is connected to the housing portion by the patting portion; and 

Marschall fails to teach a connecting element disposed on an outer surface of the bag body, wherein the connecting element extends outwardly from the outer surface, wherein the connecting element has a connecting body and a hole disposed in the connecting body, and wherein when the patting portion is furled together with the at least one elastic furling element, the connecting element is not furled with the patting portion and the patting bag structure is capable of being secured to a work element via the hole of the connecting element. Vitello teaches an analogous bag having a furled closure and further teaches that it is known in the prior art to provide analogous bags with a connecting element disposed on an outer surface of the bag, wherein the connecting element extends outwardly from the outer surface, wherein the connecting element has a connecting body (20) and a hole (22) disposed in the connecting body, and wherein the connecting element is not furled with the closure so that when bag is folded and closed, the connecting element is positioned for hanging or suspending from a support (column 2 lines 27-65 and Fig. 1-5). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Marschall by additionally providing the bag with a connecting element disposed on an outer surface of the bag 
Additionally, although Marschall fails to specifically teach the patting bag structure being secured to a work element via the furled patting portion abutting against and elastically gripping the work element, the structure disclosed by Applicant that allows the patting bag structure to be secured to a work element via the furled patting portion is met by Marschall. Additionally, it is noted that claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112). In this case, the claimed patting bag structure is known in the prior art. Thus, claiming the known patting bag structure in combination with a work element, wherein the known patting bag structure is secured to the work element via the furled patting portion, does not make the claim patentable absent persuasive evidence that the known patting bag structure is incapable of being secured to the work element via the furled patting portion and/or absent persuasive evidence that the work element is novel or not an obvious work element and/or absent persuasive evidence that the new use is not an obvious use. 
Further, the prior art disclosed by Dai, Thrope and Script support that storage devices having an analogous elastic furling element configured to be furled are known 
Accordingly, as it is well known in the prior art to attach a storage device to a work element via a furled elastic furling element, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to combine the patting bag structure of Marschall with a known, desirable and suitable work element, as suggested by Dai, Thrope and Script, so that the patting bag structure can be stored, transported and/or otherwise secured in a convenient and/or hands-free manner. 
Regarding claim 12, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 11 above, wherein the opening comprises an opening direction, the at least one elastic furling element has a long-strip shape and comprises a longitudinal axis, and the opening direction is parallel to the longitudinal axis (Marschall: Fig. 4, 6).
Regarding claim 14, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 11 above, wherein the bag body further comprises: a first bag portion, wherein the at least one elastic furling element is disposed on the first bag portion; a second bag portion corresponding to the first bag portion; a first side-bag portion connected between the first bag portion and the second bag portion, wherein the first side-bag portion is furled along with the first bag portion; a second side-bag portion connected between the first bag portion and the second bag portion, wherein the second side-bag portion is furled along with the first bag portion; and a bag bottom portion connected to the first bag portion, the second bag portion, the first side-bag portion and the second side-bag portion (Marschall: Fig. 4, 6).
Regarding claim 15, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 14 above, further comprising: an engaging set (7) disposed on the patting portion and adjacent to the opening, wherein the engaging set comprises: a first engaging element disposed on the first bag portion; and a second engaging element disposed on the second bag portion and corresponding to the first engaging element, wherein the second engaging element is detachably connected to the first engaging element so as to partially close the opening (Marschall: paragraphs 5, 19 and Fig. 5).
Regarding claim 17, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 1 above, wherein the opening is a first opening and the bag body forms a second opening when the at least one elastic furling element is furled, wherein the work element comprises a longitudinal axis extending in a first 
Regarding claim 18, Marschall as modified by Vitello and Dai or Thrope or Script teaches the storage system of claim 11 above, wherein the opening is a first opening and the bag body forms a second opening when the at least one elastic furling element is furled, wherein the work element comprises a longitudinal axis extending in a first direction, and wherein when the furled patting portion grips on the work element, the second opening extends along the first direction (Marschall: Fig. 1-4, 6).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thrope in view of Vitello.
Regarding claim 16, Thrope teaches a storage system comprising a patting bag structure capable of being furled when an external force is applied thereto and a work element, 
the patting bag structure comprising: 
a bag body (10) comprising an opening, a patting portion, and a housing portion, wherein the patting portion is connected to the housing portion; and 
at least one elastic furling element (14) disposed on the patting portion of the bag body, wherein the at least one elastic furling element is furled when the external force is applied thereto, and the patting portion is furled together with the at least one elastic furling element so as to form a furling space (Fig. 2), and the housing portion is located in the furling space,

Thrope fails to teach a connecting element disposed on an outer surface of the bag body, wherein the connecting element extends outwardly from the outer surface, wherein the connecting element has a connecting body and a hole disposed in the connecting body, and wherein when the patting portion is furled together with the at least one elastic furling element, the connecting element is not furled with the patting portion. Vitello teaches an analogous bag having a furled closure and further teaches that it is known in the prior art to provide analogous bags with a connecting element disposed on an outer surface of the bag, wherein the connecting element extends outwardly from the outer surface, wherein the connecting element has a connecting body (20) and a hole (22) disposed in the connecting body, and wherein the connecting element is not furled with the closure so that when bag is folded and closed, the connecting element is positioned for hanging or suspending from a support (column 2 lines 27-65 and Fig. 1-5). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Thrope by additionally providing the bag with a connecting element disposed on an outer surface of the bag body, wherein the connecting element extends outwardly from the outer surface, wherein the connecting element has a connecting body and a hole disposed in the connecting body, and wherein when the patting portion is furled together with the at least one elastic furling element, the connecting element is not furled with the patting 
Regarding claim 19, Thrope as modified by Vitello teaches the storage system of claim 16 above, wherein the opening is a first opening and the bag body forms a second opening when the at least one elastic furling element is furled, wherein the work element comprises a longitudinal axis extending in a first direction, and wherein when the furled patting portion grips on the work element, the second opening extends along the first direction (Thrope: Fig. 2, 3).
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that the prior art applied in the previous rejection of record fails to teach a patting back structure and a work element, wherein when the patting portion is furled together with the at least one elastic furling element, the furled patting portion is abutted against and grips on the work element, is not persuasive. 
The prior art applied in the previous rejection of record was not intended to teach the inclusion of a work element as the previous claims were merely directed toward a bag. 
The 112 and 103 rejections presented above address the combination of a bag structure and a work element as presented in the amended claims. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734					Primary Examiner, Art Unit 3734